Citation Nr: 0845141	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  03-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial increased rating for hearing 
loss in the right ear, currently evaluated as noncompensable.  

2.  Entitlement to an initial increased rating for kidney 
stones with hematuria, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A rating 
decision in July 2008, granted the veteran service connection 
for acne and this issue is no longer in appellate status.  

The Board continues to refer the veteran's increased rating 
claim for a back disability, received in April 2002, to the 
RO for appropriate action.  

In March 2007, the Board remanded the issues for further 
development.  

The issue for an initial compensable rating for hearing loss 
in the right ear is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has a history of recurrent kidney stone with 
hematuria; the evidence does not show the veteran requires 
diet therapy, drug therapy or invasive/noninvasive procedures 
more than 2 times per year, nor is there evidence of an 
occasional attack of colic.  




CONCLUSION OF LAW

The criteria for an initial compensable rating for kidney 
stones with hematuria have not been met.  38 U.S.C.A. §§ 
1155, 5107(b), (West 2002); 38 C.F.R. 4.7, § 4.115b, 
Diagnostic Codes 7508, 7509, 7510 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication content-complying VCAA 
notice by letter, dated in March 2002.  Where, as here, 
service connection has been granted and initial rating has 
been assigned, the claim of service connection has been more 
than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claim of service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disabilities, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the veteran VA 
examinations in October 2001, September 2002, April 2005 and 
May 2008.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's kidney stones have been evaluated under 
Diagnostic Code 7508.  Diagnostic Code 7508, located in 38 
C.F.R. § 4.115b, provides that nephrolithiasis (the presence 
of kidney stones) should be rated as hydronephrosis, except 
for recurrent stone formation requiring one or more of the 
following: 1. diet therapy; 2. drug therapy; 3. invasive or 
non-invasive procedures more than two time per year.  If 
rated under Diagnostic Code 7508, the rating assigned to the 
disability is 30 percent.

Diagnostic Code 7509, also located in 38 C.F.R. § 4.115b, 
provides rating criteria for hydronephrosis.  A 10 percent 
rating is warranted for only an occasional attack of colic, 
not infected and not requiring catheter drainage. 

Another applicable Code is Diagnostic Code 7510.  Under this 
Code, ureterolithiasis shall be rated under hydronephrosis, 
except for recurrent stone formation requiring one or more of 
the following: 1. diet therapy, 2. drug therapy, 3.  invasive 
or non-invasive procedures more than two times per year.  In 
such cases, a 30 percent evaluation will be assigned.  38 
C.F.R. § 4.115b, Diagnostic Code 7510.  

Analysis

On Persian Gulf examination in August 2000, the veteran 
reported that he passed 5 stones 1 to 1.5 years earlier, 
without recurrence.  The assessment was nephrolithiasis.  

In January 2007, the veteran testified that he passed a small 
kidney stone within the last year and was passing kidney 
stones every year from 1999 to 2003.  

The veteran has undergone VA examinations in October 2001, 
September 2002, April 2005 and in May 2008.  The examinations 
do not show the veteran is entitled to a compensable rating 
for kidney stones with hematuria under Codes 7508, 7509 and 
7510 as there is no evidence of the veteran having recurrent 
stone formation requiring diet therapy, drug therapy or 
invasive/noninvasive procedures more than 2 times per year, 
nor is there evidence of an occasional attack of colic.  

On VA examination in October 2001, the examiner noted the 
veteran had 4 to 5 episodes of passing kidney stones, 
beginning in December 1992, with hematuria and pain.  His 
last episode was in 2000.  Physical examination shows the 
abdomen was normal.  The diagnosis was recurrent kidney 
stones with hematuria.  On VA examination in September 2002, 
the veteran reported no difficulty passing urine and has not 
had stones in the past 2 years.  Rectal sphincter tone and 
bowel wall were normal.   Physical examination was normal.  
The diagnosis was multiple kidney stones in 1996, 1997, 1998, 
1999 and 2000, with hematuria.  On VA examination in April 
2005, the examiner noted that as a result of the veteran's 
hematological condition, he has light-headedness, headaches 
and incapacitation with an acute episode.  He did not receive 
treatment for the hematuria.  Functional impairment was very 
painful.  The condition resulted in 1 time loss of work per 
year.  Diagnostic tests show urinalysis was within normal 
limits.  The diagnosis was changed from kidney stones with 
hematuria to ureterolithiasis, recurrent and asymptomatic, 
due to absence of blood in urine.  

On VA examination in May 2008, the veteran reported he passed 
his last kidney stone in 2002.  The examiner noted the 
veteran has not had hematuria, bladder infection, kidney 
infection and was not renal colic.  He was not catheterized 
in recent years.  He had no recurrent stones requiring diet 
or drug therapy.  He has had no procedures for kidney stones 
since 2000.  Genitourinary examination shows that the veteran 
was not in need of catheterization, did not require drainage 
procedures or diet therapy.  The examiner indicated the 
veteran did not have genitourinary tract procedures in the 
past several years.  

For the above reasons, there is a preponderance of the 
evidence against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

On VA examination in October 2001, the examiner indicated the 
veteran's condition resulted in 1 time loss of work per year.  
On VA examination in May 2008, the examiner noted the 
veteran's condition did not interfere with his job as an 
audiologist.  Although the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, the Board is not precluded 
from considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  The Board 
finds that the picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extra-schedular rating.




ORDER

Entitlement to an initial compensable rating for kidney 
stones with hematuria is not warranted.  


REMAND

The veteran's last audiological evaluation was in April 2005.  
Since then, audiograms dated in April 2006 and July 2007 from 
Lackland AFB provide impressions that the veteran's right ear 
hearing loss has increased in severity.  Accordingly, a VA 
examination is warranted to determine the current level of 
severity of the veteran's service-connected right ear hearing 
loss.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA audiology 
examination, with audiometric evaluations, 
to determine the current level of right 
ear hearing loss.  The claims folder must 
be available to, and reviewed by, the 
examiner in conjunction with the 
examination.

2. After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted. Unless the benefit sought is 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


